

EXIBIT 10.70


Form of Security Agreement dated September 24, 2007
 
-1-

--------------------------------------------------------------------------------



Execution Copy


AMENDED AND RESTATED
SECURITY AGREEMENT


THIS AMENDED AND RESTATED SECURITY AGREEMENT, dated as of September 24, 2007
(this “Agreement”), is by and among MANARIS CORPORATION, a Nevada corporation
(the “Company”), and each of the direct or indirect subsidiaries of the Company
(whether now or hereafter existing, such subsidiaries, the “Subsidiaries” and,
collectively with the Company, the “Debtors”), and Imperium Advisers, LLC, in
its capacity as collateral agent (in such capacity, the “Collateral Agent”), for
the benefit of Imperium Master Fund, Ltd. (“Imperium” and collectively with its
permitted successors and assigns, the “Holders”) of the 6% Original Issue
Discount Senior Secured Convertible Notes (the “Convertible Notes”) and the
Senior Secured Working Capital Notes (the “Working Capital Notes” and,
collectively with the Convertible Notes, the “Notes”), issued by the Company on
or after the date hereof pursuant to the Securities Purchase and Loan Agreement,
dated as of the date hereof (the “Loan Agreement”), by and between the Company
and Imperium. Capitalized terms used herein and not otherwise defined shall have
the respective meanings specified in the Loan Agreement. (The Holders,
Collateral Agent and their endorsees, transferees and assigns are sometimes
collectively referred to herein as the “Secured Parties”).
 
RECITALS


A. The Company, certain Subsidiaries and Imperium are party to a Security
Agreement, dated as of July 24, 2007 (the “Existing Agreement”), pursuant to
which the Company and such Subsidiaries have granted to the Collateral Agent a
security interest in their assets to secure the obligations of the Company under
(i) the Demand Note, dated as of July 24, 2007, issued by the Company to
Imperium and having a principal face amount of $2,274,053; (ii) the Demand Note,
dated as of July 27, 2007, issued by the Company to Imperium and having a
principal face amount of $237,028; (iii) the Demand Note, dated as of August 3,
2007, issued by the Company to Imperium and having a principal face amount of
$385,000; and (iv) the Demand Note, dated as of August 29, 2007, issued by the
Company to Imperium and having a principal face amount of $44,340.56
(collectively, the “Demand Notes”).


B. Pursuant to the Loan Agreement, the Company (i) will issue to Imperium a 6%
Original Issue Discount Senior Secured Convertible Note (the “Convertible Note”)
in exchange for the Demand Notes, cash and other consideration; and (ii) may
sell to the Holders one or more Working Capital Notes from time to time to
finance its working capital needs.


C. It is a condition precedent to the transactions contemplated by the Loan
Agreement that the parties hereto amend and restate the Existing Agreement as
contemplated by this Agreement.


D. Each Debtor that is a Subsidiary will directly or indirectly benefit from the
extension of credit to the Company represented by the issuance of the Notes and
the other transactions contemplated by the Loan Agreement and the other
agreements contemplated therein.


-2-

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree that the Existing Agreement is
hereby amended and restated to read in its entirety as follows:


1. DEFINITIONS.


(a) Terms Defined in the Uniform Commercial Code. Terms used herein that are
defined in Article 9 of the UCC but not otherwise defined in this Agreement
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.


(b) Defined Terms. The following terms shall apply to this Agreement:


“Collateral” means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which shall include all present and
after-acquired personal property of the Debtors, including the following
personal property presently owned or hereafter acquired by the Debtors, wherever
situated, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith, and all dividends, interest, cash, notes, securities,
equity interest or other property at any time and from time to time acquired,
receivable or otherwise distributed in respect of, or in exchange for, any or
all of the Pledged Securities:


(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefore, all parts therefore, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;


(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
any Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, trademarks,
service marks, trade styles, trade names, patents, patent applications,
copyrights, Intellectual Property and income tax refunds;


-3-

--------------------------------------------------------------------------------


 
(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;


(iv) All documents, letter-of-credit rights, instruments and chattel paper;


(v) All commercial tort claims;


(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);


(vii) All investment property;


(viii) All supporting obligations;


(ix) All files, records, books of account, business papers and computer
programs; and


(x) All products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.
 
“Event of Default” means the occurrence of either of the following: (i) an Event
of Default (as defined in the Notes); or (ii) any provision of this Agreement
shall at any time for any reason be declared to be null and void, or the
validity or enforceability thereof shall be contested by a Debtor, or a
proceeding shall be commenced by a Debtor, or by any governmental authority
having jurisdiction over a Debtor, seeking to establish the invalidity or
unenforceability thereof, or a Debtor shall deny that such Debtor has any
liability or obligation purported to be created under this Agreement.


“Intellectual Property” means the collective reference to all existing rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith; (ii) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof, and all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof; (iii) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade dress, service marks, logos, domain names and
other source or business identifiers, and all goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common law rights related thereto;
(iv) all trade secrets arising under the laws of the United States, any other
country or any political subdivision thereof; (v) all rights to obtain any
reissues, renewals or extensions of the foregoing; (vi) all licenses for any of
the foregoing; and (vii) all causes of action for infringement of the foregoing.
 
-4-

--------------------------------------------------------------------------------


 
“Majority in Interest” shall mean, at any time of determination, the majority in
interest (based on then-outstanding principal amounts of Notes at the time of
such determination) of the Secured Parties.


“Necessary Endorsement” shall mean undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Secured Parties may reasonably request.
 
“Obligations” means all of the Debtors’ obligations under the Notes, this
Agreement and the other Transaction Documents, in each case, whether now or
hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from any of the Secured Parties as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Notes and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Debtors from time to time under or in
connection with this Agreement, the Notes or the other Transaction Documents;
and (iii) all amounts (including but not limited to post-petition interest) in
respect of the foregoing that would be payable but for the fact that the
obligations to pay such amounts are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving any
Debtor.
 
“Organizational Documents” means with respect to an entity, the documents by
which such entity was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
entity (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).
 
“Pledged Securities” means all investment property and general intangibles
respecting ownership and/or other equity interests in each Subsidiary,
including, without limitation, the shares of capital stock and the other equity
interests listed on Schedule I (as the same may be modified from time to time
pursuant to the terms hereof), and any other shares of capital stock and/or
other equity interests of any other direct or indirect subsidiary of any Debtor
obtained in the future, in each case, all certificates representing such shares
and/or equity interests and, in each case, all rights, options, warrants, stock,
other securities and/or equity interests that may hereafter be received,
receivable or distributed in respect of, or exchanged for, any of the foregoing,
and all rights arising under or in connection with the foregoing, including, but
not limited to, all dividends, interest and cash.


-5-

--------------------------------------------------------------------------------


 
“UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable laws of the United States, Canada or any state, province or
other political subdivision thereof, which has jurisdiction with respect to all,
or any portion of, the Collateral or this Agreement, from time to time. It is
the intent of the parties that defined terms in the UCC should be construed in
their broadest sense so that the term “Collateral” will be construed in its
broadest sense. Accordingly, if there are, from time to time, changes to defined
terms in the UCC that broaden the definitions, they are incorporated herein and
if existing definitions in the UCC are broader than the amended definitions, the
existing ones shall be controlling.


(c) Terms Defined in the Loan Agreement. Any capitalized term used but not
defined herein has the meaning specified in the Loan Agreement.


(d) Usage. All definitions contained in this Agreement are equally applicable to
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and words of similar import refer to this Agreement as a whole
and not to any particular provision of this Agreement.


2. GUARANTY; GRANT OF SECURITY INTEREST.


2.1 Guaranty. Each of the Debtors (other than Avensys, Inc.) hereby guarantees
that the Obligations of the other Debtors will be paid or otherwise satisfied in
full strictly in accordance with the terms of the Transaction Documents. Avensys
Inc. hereby guarantees that the Obligations of the Debtors (other than the
Company) will be paid or otherwise satisfied in full strictly in accordance with
the terms of the Transaction Documents to the extent permitted by applicable
law. The liability of each Debtor is absolute and unconditional and such Debtor
hereby waives any defense it may have in connection therewith. This guaranty is
a guaranty of payment, and not merely of collection.


2.2 Security Interest. As an inducement for the Secured Parties to extend the
loans as evidenced by the Notes and (i) in the case of the Debtors (other than
Avensys Inc.), to secure the complete and timely payment, performance and
discharge in full, as the case may be, of all of the Obligations or (ii) in the
case of Avensys Inc., to secure the complete and timely payment, performance and
discharge in full of its obligations under the Guaranty provided for in Section
2.1 above, each Debtor hereby unconditionally and irrevocably pledges, grants
and hypothecates to the Collateral Agent, for the benefit of each Secured Party
pari passu with each of the other Secured Parties, a continuing security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (the “Security Interest”). The Security Interest granted
hereunder is a first priority lien and security interest except with respect to
the Permitted Liens. Notwithstanding the foregoing, nothing herein shall be
deemed to constitute an assignment of any asset which, in the event of an
assignment, becomes void by operation of applicable law or the assignment of
which is otherwise prohibited by applicable law (in each case to the extent that
such applicable law is not overridden by Sections 9-406, 9-407 and/or 9-408 of
the UCC or other similar applicable law); provided, however, that to the extent
permitted by applicable law, this Agreement shall create a valid security
interest in such asset and, to the extent permitted by applicable law, this
Agreement shall create a valid security interest in the proceeds of such asset.


-6-

--------------------------------------------------------------------------------




3. DELIVERY OF CERTAIN COLLATERAL.


Contemporaneously or prior to the execution of this Agreement, each Debtor shall
deliver or cause to be delivered to the Collateral Agent, for the benefit of the
Secured Parties (a) any and all certificates and other instruments representing
or evidencing the Pledged Securities; and (b) any and all certificates and other
instruments or documents representing any of the other Collateral, in each case,
together with all Necessary Endorsements. The Debtors are, contemporaneously
with the execution hereof, delivering to the Collateral Agent, for the benefit
of the Secured Parties, or have previously delivered to the Secured Parties, a
true and correct copy of each Organizational Document governing any of the
Pledged Securities.


4. REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF THE DEBTORS.


Except as set forth in the Schedules provided as part of, and incorporated into,
this Agreement, each Debtor represents and warrants to, and covenants and agrees
with, the Collateral Agent, for the benefit of the Secured Parties, as follows:


4.1 Good Standing; Due Authorization; Enforceability.


(a) Each Debtor is duly organized and in good standing in the jurisdiction of
its formation. Each Debtor shall at all times preserve and keep in full force
and effect its valid existence and good standing and any rights and franchises
material to its business.


(b) Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of such Debtor and no
further action is required by such Debtor. This Agreement has been duly executed
and delivered by each Debtor.


(c) This Agreement constitutes the legal, valid and binding obligation of each
Debtor, enforceable against each Debtor in accordance with its terms except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.


-7-

--------------------------------------------------------------------------------


 
4.2 No Conflicts.  The execution, delivery and performance of this Agreement by
the Debtors do not (i) violate any of the provisions of any Organizational
Documents of any Debtor or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to any Debtor; or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing any Debtor’s debt or
otherwise) or other understanding to which any Debtor is a party or by which any
property or asset of any Debtor is bound or affected. No consent (including,
without limitation, from stockholders or creditors of any Debtor) is required
for any Debtor to enter into and perform its obligations hereunder.
 
4.3 Debtor Information; Validity, Perfection and Maintenance of Security
Interests.


(a) All of the information set forth on Schedule II, including, without
limitation, each Debtor’s name, jurisdiction of organization and location of
Collateral, are true, correct and complete in all respects. No Debtor shall
change its name, type of organization, jurisdiction of organization,
organizational identification number (if it has one), legal or corporate
structure, or identity, or add any new fictitious name unless it provides at
least thirty (30) days’ prior written notice to the Secured Parties of such
change and, at the time of such written notification, such Debtor provides any
financing statements or fixture filings necessary to perfect and continue
perfected the perfected Security Interest granted and evidenced by this
Agreement.


(b) This Agreement creates in favor of the Secured Parties a valid security
interest in the Collateral, securing the payment and performance of the
Obligations. With respect to each Debtor that is organized in the United States,
upon filing of UCC-1 financing statements with the secretary of state’s office
of the state in which such Debtor is organized (collectively, the “Financing
Statements”), and payment of the applicable filing fees, all security interests
created hereunder in any Collateral owned by such Debtor which may be perfected
by filing UCC-1 financing statements shall have been duly perfected. No consent
of any third parties and no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for (i) the execution, delivery and performance of this Agreement; (ii)
the creation or perfection of the Security Interests created hereunder in the
Collateral; or (iii) the enforcement of the rights of the Secured Parties
hereunder.


(c) Each Debtor hereby authorizes the Secured Parties, or any of them, to file
the Financing Statements and any other financing statements or other similar
filings under the UCC with respect to the Security Interest with the proper
filing and recording agencies in any jurisdiction deemed proper by them. The
Debtors shall, at the Debtors’ sole cost and expense, promptly execute and/or
deliver to the Secured Parties such further deeds, mortgages, assignments,
security agreements, financing statements or other instruments, documents,
certificates and assurances and take such further action as the Secured Parties
may from time to time request and may in their sole discretion deem necessary to
perfect, protect or enforce its security interest in the Collateral including,
without limitation, if applicable, the execution and delivery of a separate
security agreement with respect to the Debtors’ Intellectual Property in which
the Secured Parties have been granted a security interest hereunder,
substantially in a form acceptable to the Secured Parties.


-8-

--------------------------------------------------------------------------------


 
(d) The Debtors shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected liens and security interests in
the Collateral in favor of the Secured Parties until this Agreement and the
Security Interest hereunder shall be terminated pursuant to Section 13. The
Debtors hereby agree to defend the same against the claims of any and all
persons and entities. The Debtors shall obtain and furnish to the Secured
Parties from time to time, upon demand, such releases and/or subordinations of
claims and liens which may be required to maintain the priority of the Security
Interest hereunder.


4.4 Collateral.


(a) The Debtors are the sole owner of the Collateral (except for non-exclusive
licenses granted by any Debtor in the ordinary course of business), free and
clear of any Liens (other than Permitted Liens), and are fully authorized to
grant the Security Interest. There has been no adverse decision to any Debtor’s
claim of ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to any Debtor’s right to keep and maintain such Collateral in
full force and effect, and there is no proceeding involving said rights pending
or, to the best knowledge of any Debtor, threatened before any court, judicial
body, administrative or regulatory agency, arbitrator or other governmental
authority.


(b) The Debtors shall keep and preserve their equipment, inventory and other
tangible Collateral in good condition, repair and order. Each Debtor shall take
all steps reasonably necessary to diligently pursue and seek to preserve,
enforce and collect any rights, claims, causes of action and accounts receivable
in respect of the Collateral.


(c) Each Debtor shall at all times maintain its tangible Collateral at the
locations set forth under its name on Schedule II and may not relocate such
Collateral unless it delivers to the Secured Parties at least thirty (30) days
prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the United States); and (ii) evidence
that appropriate financing statements under the UCC and other necessary
documents have been filed and recorded and other steps have been taken to
perfect the Security Interest to create in favor of the Secured Parties a valid,
perfected and continuing perfected first priority lien in the Collateral. The
Debtors shall not transfer, pledge, hypothecate, encumber, license, sell or
otherwise dispose of any of the Collateral (except for non-exclusive licenses
granted by a Debtor in its ordinary course of business and sales of inventory by
such Debtor in its ordinary course of business) without the prior written
consent of a Majority in Interest. The Debtors shall not operate or locate any
such Collateral (or cause to be operated or located) in any area excluded from
insurance coverage.


(d) Except as set forth on Schedule 5.22 of the Loan Agreement, there is not on
file in any governmental or regulatory authority, agency or recording office an
effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those that will be filed in favor of
the Secured Parties pursuant to this Agreement) covering or affecting any of the
Collateral. So long as this Agreement shall be in effect, the Debtors shall not
execute and shall not knowingly permit to be on file in any such office or
agency any such financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Parties pursuant to the
terms of this Agreement). 


-9-

--------------------------------------------------------------------------------


 
(e) The capital stock and other equity interests listed on Schedule I represent
all of the capital stock and other equity interests of the Company Subsidiaries
(as defined in the Loan Agreement), and represent all capital stock and other
equity interests owned, directly or indirectly, by the Debtors. All of the
Pledged Securities are validly issued, fully paid and nonassessable, and the
Debtors are the legal and beneficial owner of the Pledged Securities, free and
clear of any lien, security interest or other encumbrance except for the
security interests created by this Agreement. The ownership and other equity
interests in partnerships and limited liability companies (if any) included in
the Pledged Securities (the “Pledged Interests”) by their express terms do not
provide that they are securities governed by Article 8 of the UCC and are not
held in a securities account or by any financial intermediary. Each Debtor shall
vote the Pledged Securities to comply with the covenants and agreements set
forth herein and the other Transaction Documents.


(f) Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Parties promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured
Parties’ security interest therein. Each Debtor shall permit the Secured Parties
and their representatives and agents to inspect the Collateral at any time, and
to make copies of records pertaining to the Collateral as may be requested by a
Secured Party from time to time.


(g) All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of the Debtors with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.
 
4.5 Insurance. Each Debtor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral against loss or damage of the
kinds and in the amounts customarily insured against by entities of established
reputation having similar properties similarly situated and otherwise as is
prudent for entities engaged in similar businesses but in any event sufficient
to cover the full replacement cost thereof. Each Debtor shall cause each
insurance policy issued in connection herewith to provide, and the insurer
issuing such policy to certify to the Secured Parties that (a) the Secured
Parties will be named as lender loss payee and additional insured under each
such insurance policy; (b) if such insurance be proposed to be cancelled or
materially changed for any reason whatsoever, such insurer will promptly notify
the Secured Parties and such cancellation or change shall not be effective as to
the Secured Parties for at least thirty (30) days after receipt by the Secured
Parties of such notice, unless the effect of such change is to extend or
increase coverage under the policy; and (c) the Secured Parties will have the
right (but no obligation) at its election to remedy any default in the payment
of premiums within thirty (30) days of notice from the insurer of such default.
If no Event of Default (as defined in the Notes) exists and if the proceeds
arising out of any claim or series of related claims do not exceed $200,000,
loss payments in each instance will be applied by the applicable Debtor to the
repair and/or replacement of property with respect to which the loss was
incurred to the extent reasonably feasible, and any loss payments or the balance
thereof remaining, to the extent not so applied, shall be payable to the
applicable Debtor; provided, however, that payments received by any Debtor after
an Event of Default occurs and is continuing or in excess of $200,000 for any
occurrence or series of related occurrences shall be paid to the Secured
Parties, on a pari passu basis with each of the other Secured Parties, and, if
received by such Debtor, shall be held in trust for and immediately paid over to
the Secured Parties unless otherwise directed in writing by the Secured Parties.
Copies of such policies or the related certificates, in each case, naming the
Secured Parties as lender loss payee and additional insured shall be delivered
to the Secured Parties at least annually and at the time any new policy of
insurance is issued.


-10-

--------------------------------------------------------------------------------


 
4.6 Additional Debtors. If a Debtor creates or acquires any new Subsidiary, then
such Debtor shall cause such new Subsidiary to become party to this Agreement
for all purposes of this Agreement by executing and delivering an Assumption
Agreement in the form of Annex A hereto.


5. EFFECT OF PLEDGE ON CERTAIN RIGHTS.


If any of the Collateral subject to this Agreement consists of nonvoting equity
or ownership interests (regardless of class, designation, preference or rights)
that may be converted into voting equity or ownership interests upon the
occurrence of certain events (including, without limitation, upon the transfer
of all or any of the other stock or assets of the issuer), it is agreed that the
pledge of such equity or ownership interests pursuant to this Agreement or the
enforcement of any of the Secured Parties’ rights hereunder shall not be deemed
to be the type of event which would trigger such conversion rights
notwithstanding any provisions in the Organizational Documents or agreements to
which the Debtors or any of the Collateral is subject or to which the Debtors
are party.


6. DUTY TO HOLD IN TRUST.


6.1 Cash and Payment Obligations. Upon the occurrence of an Event of Default and
at any time thereafter, each Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interest, whether
payable pursuant to the Notes or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for and on behalf of and for the benefit of the Secured
Parties, and shall forthwith endorse and transfer any such sums or instruments,
or both (to the extent permitted by law), to the Collateral Agent for
distribution to the Secured Parties, pro rata in proportion to their initial
purchases of Notes for application to the satisfaction of the Obligations (and
if any Note is not outstanding, pro rata in proportion to the initial purchases
of the remaining Notes).


6.2 Securities and Other Assets. If a Debtor shall become entitled to receive or
shall receive any securities or other property (including, without limitation,
shares of Pledged Securities or instruments representing Pledged Securities
acquired after the date hereof, or any options, warrants, rights or other
similar property or certificates representing a dividend, or any distribution in
connection with any recapitalization, reclassification or increase or reduction
of capital, or issued in connection with any reorganization of any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) accept the same as the agent of the
Secured Parties; (ii) hold the same in trust on behalf of and for the benefit of
the Secured Parties; and (iii) deliver any and all certificates or instruments
evidencing the same to the Collateral Agent, for the benefit of the Secured
Parties, on or before the close of business on the fifth business day following
the receipt thereof by such Debtor, in the exact form received together with the
Necessary Endorsements, to be held by the Collateral Agent subject to the terms
of this Agreement as Collateral.


-11-

--------------------------------------------------------------------------------


 
7. RIGHTS AND REMEDIES UPON DEFAULT.


7.1 Scope of Rights and Remedies. Upon the occurrence of any Event of Default
and at any time thereafter, the Collateral Agent, for the benefit of the Secured
Parties, acting through any agent appointed by it for such purpose, shall have
the right to exercise all of the remedies conferred hereunder and under the
Notes, and the Collateral Agent, for the benefit of the Secured Parties, shall
have all the rights and remedies of a secured party under the UCC. Without
limitation, the Collateral Agent shall have the following rights and powers:


(a) The Collateral Agent shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Debtors shall assemble the Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at the Debtors’ premises or elsewhere, and make
available to the Collateral Agent, without rent, all of the Debtors’ premises
and facilities for the purpose of the Collateral Agent taking possession of,
removing or putting the Collateral in saleable or disposable form.


(b) Upon reasonable notice to the Debtors by the Collateral Agent, all rights of
the Debtors to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of the Debtors to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such reasonable notice, the Collateral Agent shall
have the right to receive any interest, cash dividends or other payments on the
Collateral and, at the option of the Collateral Agent, to exercise in the
Collateral Agent’s discretion all voting rights pertaining thereto. Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right (but not the obligation) to exercise all rights with respect to the
Collateral as if it were the sole and absolute owner thereof, including, without
limitation, to vote and/or to exchange, at its sole discretion, any or all of
the Collateral in connection with a merger, reorganization, consolidation,
recapitalization or other readjustment concerning or involving the Collateral or
a Debtor or any of its direct or indirect subsidiaries.


(c) The Collateral Agent shall have the right to operate the business of the
Debtors using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Collateral Agent may deem commercially reasonable,
all without (except as shall be required by applicable statute and cannot be
waived) advertisement or demand upon or notice to the Debtors or right of
redemption of the Debtors, which are hereby expressly waived. Upon each such
sale, lease, assignment or other transfer of Collateral, the Collateral Agent
may, unless prohibited by applicable law which cannot be waived, purchase all or
any part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of any Debtor, which are hereby waived
and released.


-12-

--------------------------------------------------------------------------------


 
(d) The Collateral Agent shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Collateral Agent and to enforce the Debtors’ rights
against such account debtors and obligors.


(e) The Collateral Agent may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Collateral Agent or its designee.


(f) The Collateral Agent may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the
Collateral Agent or any designee or any purchaser of any Collateral.
 
7.2 Disposition of Collateral. The Collateral Agent may comply with any
applicable law in connection with a disposition of Collateral and such
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. The Collateral Agent may sell the
Collateral without giving any warranties and may specifically disclaim such
warranties. If the Collateral Agent sells any of the Collateral on credit, the
Debtors will only be credited with payments actually made by the purchaser. In
addition, each Debtor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of the Collateral Agent’s rights
and remedies hereunder, including, without limitation, its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.


7.3 License to Use Intellectual Property. For the purpose of enabling the
Collateral Agent to further exercise rights and remedies under this Section 7 or
elsewhere provided by agreement or applicable law, each Debtor hereby grants to
the Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Debtor) to use, license or
sublicense following an Event of Default, any Intellectual Property now owned or
hereafter acquired by such Debtor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.
 
8. APPLICATIONS OF PROCEEDS.


The proceeds of any such sale, lease or other disposition of the Collateral
hereunder shall be applied first, to the expenses of retaking, holding, storing,
processing and preparing for sale, selling and the like (including, without
limitation, any taxes, fees and other costs incurred in connection therewith) of
the Collateral, to the reasonable attorneys’ fees and expenses incurred by the
Collateral Agent and Secured Parties in enforcing their rights hereunder and in
connection with collecting, storing and disposing of the Collateral, and then to
satisfaction of the Obligations pro rata among the Secured Parties (based on
then-outstanding principal amounts of Notes at the time of any such
determination), and to the payment of any other amounts required by applicable
law, after which the Secured Parties shall pay to the Debtors any surplus
proceeds. If, upon the sale, license or other disposition of the Collateral, the
proceeds thereof are insufficient to pay all amounts to which the Secured
Parties are legally entitled, the Debtors will be liable for the deficiency,
together with interest thereon, at an interest rate equal to the lower of
eighteen percent (18%) and the maximum rate permitted by applicable law (the
“Default Rate”), and the reasonable fees of any attorneys employed by the
Collateral Agent and the Secured Parties to collect such deficiency. To the
extent permitted by applicable law, each Debtor waives all claims, damages and
demands against the Collateral Agent and the Secured Parties arising out of the
repossession, removal, retention or sale of the Collateral, unless due solely to
the gross negligence or willful misconduct of the Collateral Agent or the
Secured Parties as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.


-13-

--------------------------------------------------------------------------------


 
9. SECURITIES LAW PROVISION.


Each Debtor recognizes that the Collateral Agent may be limited in its ability
to effect a sale to the public of all or part of the Pledged Securities by
reason of certain prohibitions in the Securities Act of 1933, as amended, or
other federal or state securities laws (collectively, the “Securities Laws”),
and may be compelled to resort to one or more sales to a restricted group of
purchasers who may be required to agree to acquire the Pledged Securities for
their own account, for investment and not with a view to the distribution or
resale thereof. Each Debtor agrees that sales so made may be at prices and on
terms less favorable than if the Pledged Securities were sold to the public, and
that the Secured Parties have no obligation to delay the sale of any Pledged
Securities for the period of time necessary to register the Pledged Securities
for sale to the public under the Securities Laws. Each Debtor shall cooperate
with the Collateral Agent in its attempt to satisfy any requirements under the
Securities Laws (including, without limitation, registration thereunder if
requested by the Collateral Agent) applicable to the sale of the Pledged
Securities by the Collateral Agent.
 
10. COSTS AND EXPENSES.


Each Debtor agrees to pay all reasonable out-of-pocket fees, costs and expenses
incurred in connection with any filing required hereunder, including, without
limitation, any financing statements pursuant to the UCC, continuation
statements, partial releases and/or termination statements related thereto or
any expenses of any searches reasonably required by the Secured Parties, which
in aggregate shall not exceed $2,000. The Debtors shall also pay all other
claims and charges which in the reasonable opinion of the Secured Parties might
prejudice, imperil or otherwise affect the Collateral or the Security Interest
therein. The Debtors will also, upon demand, pay to the Collateral Agent, for
the benefit of the Secured Parties, the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, which the Secured Parties may incur in connection with (i)
the enforcement of this Agreement; (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral; or
(iii) the exercise or enforcement of any of the rights of the Secured Parties
under the Notes or this Agreement. Until so paid, any fees payable hereunder
shall be added to the principal amount of the Notes and shall bear interest in
accordance with the terms of the Notes.


-14-

--------------------------------------------------------------------------------


 
11. RESPONSIBILITY FOR COLLATERAL.


The Debtors assume all liabilities and responsibility in connection with all
Collateral, and the Obligations shall in no way be affected or diminished by
reason of the loss, destruction, damage or theft of any of the Collateral or its
unavailability for any reason. The Collateral Agent agrees to act in accordance
with commercially reasonable standards and the UCC. Without limiting the
generality of the foregoing, (a) no Secured Party (i) has any duty (either
before or after an Event of Default) to collect any amounts in respect of the
Collateral or to preserve any rights relating to the Collateral, or (ii) has any
obligation to clean-up or otherwise prepare the Collateral for sale; and (b)
each Debtor shall remain obligated and liable under each contract or agreement
included in the Collateral to be observed or performed by such Debtor
thereunder. No Secured Party shall have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating to any of the Collateral,
nor shall any Secured Party be obligated in any manner to perform any of the
obligations of any Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by any
Secured Party in respect of the Collateral or as to the sufficiency of any
performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to any Secured Party or to
which it may be entitled at any time or times.


12.  SECURITY INTEREST ABSOLUTE.


All rights of the Collateral Agent and the Secured Parties and all obligations
of the Debtors hereunder, shall be absolute and unconditional, irrespective of:
(a) any lack of validity or enforceability of this Agreement, the Notes or any
agreement entered into in connection with the foregoing, or any portion hereof
or thereof; (b) any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the Notes or
any other agreement entered into in connection with the foregoing; (c) any
exchange, release or nonperfection of any of the Collateral, or any release or
amendment or waiver of or consent to departure from any other collateral for, or
any guaranty, or any other security, for all or any of the Obligations; (d) any
action by any of the Secured Parties to obtain, adjust, settle and cancel in its
sole discretion any insurance claims or matters made or arising in connection
with the Collateral; or (e) any other circumstance which might otherwise
constitute any legal or equitable defense available to a Debtor, or a discharge
of all or any part of the Security Interest granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Collateral Agent for the benefit of any Secured Party hereunder shall be deemed
by final order of a court of competent jurisdiction to have been a voidable
preference or fraudulent conveyance under the bankruptcy or insolvency laws of
the United States, or shall be deemed to be otherwise due to any party other
than the Secured Parties, then, in any such event, each Debtor’s obligations
hereunder shall survive cancellation of this Agreement, and shall not be
discharged or satisfied by any prior payment thereof and/or cancellation of this
Agreement, but shall remain a valid and binding obligation enforceable in
accordance with the terms and provisions hereof. Each Debtor waives all right to
require any Secured Party to proceed against any other person or entity or to
apply any Collateral which the Collateral Agent or any Secured Parties may hold
at any time, or to marshal assets, or to pursue any other remedy. Each Debtor
waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.


-15-

--------------------------------------------------------------------------------


 
13. TERM OF AGREEMENT.


This Agreement and the Security Interest shall terminate on the date on which
all payments under the Notes have been indefeasibly paid in full; provided,
however, that all indemnities of the Debtors contained in this Agreement shall
survive and remain operative and in full force and effect regardless of the
termination of this Agreement.


14.  POWER OF ATTORNEY.


Each Debtor authorizes the Collateral Agent, and does hereby make, constitute
and appoint the Collateral Agent and its officers, agents, successors or assigns
with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the various Secured Parties or such
Debtor, to, after the occurrence and during the continuance of an Event of
Default, (i) endorse any note, checks, drafts, money orders or other instruments
of payment (including payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Secured Parties; (ii) sign and endorse any financing statement pursuant to the
UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; (v) transfer any Intellectual Property
or provide licenses respecting any Intellectual Property; and (vi) generally, at
the option of the Collateral Agent, and at the expense of the Debtors, at any
time, or from time to time, execute and deliver any and all documents and
instruments and do all acts and things which the Collateral Agent deems
necessary to protect, preserve and realize upon the Collateral and the Security
Interest granted therein in order to effect the intent of this Agreement and the
Notes all as fully and effectually as the Debtors might or could do. Each Debtor
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue of the foregoing sentence. This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Obligations shall be outstanding. The designation set
forth herein shall be deemed to amend and supersede any inconsistent provision
in the Organizational Documents or other documents or agreements to which any
Debtor or any of the Pledged Securities is subject or to which any Debtor is a
party. Without limiting the generality of the foregoing, after the occurrence
and during the continuance of an Event of Default, the Collateral Agent is
specifically authorized to execute and file any applications for or instruments
of transfer and assignment of any patents, trademarks, copyrights or other
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office. This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Obligations shall be outstanding. 


-16-

--------------------------------------------------------------------------------


 
15.  OTHER SECURITY.


To the extent that the Obligations are now or hereafter secured by property
other than the Collateral or by the guarantee, endorsement or property of any
other person, firm, corporation or other entity, then the Collateral Agent shall
have the right, in its sole discretion, to pursue, relinquish, subordinate,
modify or take any other action with respect thereto, without in any way
modifying or affecting any of the Secured Parties’ rights and remedies
hereunder.


16. COLLATERAL AGENT.


16.1 Appointment, Resignation and Removal. The Secured Parties hereby appoint
Imperium Advisers, LLC to act as the Collateral Agent for purposes of exercising
any and all rights and remedies of the Secured Parties hereunder. Any person or
entity serving as the Collateral Agent may resign as Collateral Agent hereunder
at any time by giving written notice thereof to each Secured Party, and such
resignation shall become effective upon the effectiveness of the appointment of
a successor agent in accordance with Section 16.2. Any person or entity serving
as Collateral Agent may be removed at any time or from time to time by the
affirmative vote of a Majority in Interest.
 
16.2 Successor Agent. Upon the resignation or removal of a Collateral Agent, a
successor agent may be appointed by the Secured Parties by a Majority in
Interest, and such appointment shall become effective upon such successor agent
accepting such appointment in writing. If no successor agent shall have been so
appointed by the Secured Parties within thirty (30) days after receipt of a
resignation notice from the Collateral Agent, then the Collateral Agent shall
have the right to appoint a successor agent in its sole and absolute discretion,
and such successor agent shall commence serving as the Collateral Agent
hereunder upon such successor agent’s acceptance of such appointment in writing.


16.3 Exculpation; Limitation and Delegation of Duties. Neither the Collateral
Agent nor any of its directors, officers, partners, agents, representatives,
advisors or employees (collectively, the “Collateral Agent Parties”) shall be
liable to any Secured Party for any action taken or omitted to be taken by any
of them hereunder, except for their own gross negligence or willful misconduct.
None of Collateral Agent Parties shall be responsible for, or have any duty to
ascertain the veracity, performance or satisfaction of, any representation,
warranty, covenant, agreement or condition made or contained in this Agreement
or any other Transaction Document. The Collateral Agent may undertake any of its
duties as Collateral Agent hereunder by or through employees, agents and
attorneys-in-fact and shall not be liable to any Secured Party for the
negligence or misconduct of any such agents or attorneys-in-fact selected in
good faith by the Collateral Agent.
 
16.4 Indemnification by Secured Parties. The Secured Parties hereby indemnify
each of the Collateral Agent Parties for any losses, obligations, damages,
penalties, actions, judgments, suits, costs, expenses, disbursements and other
liabilities of any kind and nature whatsoever which may be imposed on, incurred
by or asserted against the Collateral Agent in any way relating to or arising
out of the Collateral Agent’s performance of its obligations under this
Agreement, except for (i) those costs that are actually reimbursed by the
Debtors under this Agreement; and (ii) liabilities directly attributable to the
gross negligence or willful misconduct of any Collateral Agent Party. The
payment of any indemnification obligation hereunder shall be made by each
Secured Party on a pro rata basis, based on the principal amount of the Notes
then owned by such Secured Party as compared to the aggregate principal amount
of the Notes then outstanding.
 
-17-

--------------------------------------------------------------------------------


 
17. INDEMNIFICATION.


The Debtors shall jointly and severally indemnify, reimburse and hold harmless
the Collateral Agent and each of the Secured Parties and their respective
partners, members, shareholders, officers, directors, employees and agents
(collectively, “Indemnitees”) from and against any and all losses, claims,
liabilities, damages, penalties, suits, costs and expenses, of any kind or
nature, (including fees relating to the cost of investigating and defending any
of the foregoing) imposed on, incurred by or asserted against such Indemnitee in
any way related to or arising from or alleged to arise from this Agreement or
the Collateral, except any such losses, claims, liabilities, damages, penalties,
suits, costs and expenses which result from the gross negligence or willful
misconduct of the Indemnitee as determined by a final, nonappealable decision of
a court of competent jurisdiction. This indemnification provision is in addition
to, and not in limitation of, any other indemnification provision in the Notes,
the Loan Agreement or any other Transaction Document.


18. MISCELLANEOUS.


  18.1 Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision; provided, however that in such case the parties shall negotiate in
good faith to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.


18.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. A Secured Party may assign its rights hereunder in connection
with any private sale or transfer of its Notes in accordance with the terms
thereof and of the other Transaction Documents, as long as, as a condition
precedent to such transfer, the transferee executes an acknowledgment agreeing
to be bound by the applicable provisions of this Agreement, in which case the
term “Secured Party” shall be deemed to refer to such transferee as though such
transferee were an original signatory hereto. No Debtor may assign its rights or
obligations under this Agreement.


18.3 Injunctive Relief. Each Debtor acknowledges and agrees that a breach by it
of its obligations hereunder will cause irreparable harm to each Secured Party
and that the remedy or remedies at law for any such breach will be inadequate
and agrees, in the event of any such breach, in addition to all other available
remedies, such Secured Party shall be entitled to an injunction restraining any
breach and requiring immediate and specific performance of such obligations
without the necessity of showing economic loss or the posting of any bond.


-18-

--------------------------------------------------------------------------------


 
18.4 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.


18.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile transmission.


18.6 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.


18.7 Notices. Any notice, demand or request required or permitted to be given by
the Debtor, Collateral Agent or a Secured Party pursuant to the terms of this
Agreement shall be in writing and shall be deemed delivered (i) when delivered
personally or by verifiable facsimile transmission, unless such delivery is made
on a day that is not a Business Day, in which case such delivery will be deemed
to be made on the next succeeding Business Day; (ii) on the next Business Day
after timely delivery to an overnight courier; and (iii) on the Business Day
actually received if deposited in the U.S. mail (certified or registered mail,
return receipt requested, postage prepaid), addressed as follows:


If to any Debtor:
 
c/o Manaris Corporation
400 boul. Montpellier
Montreal, Quebec
Canada H4N 2G7
Attn:  John Fraser, Chief Executive Officer
Tel:  514-904-6030
Fax:  514-744-2080
 
-19-

--------------------------------------------------------------------------------


 
With a copy (which shall not constitute notice) to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attn: Darrin Ocasio, Esq.
Tel: 212-930-9700
Fax: 212-930-9725


If to the Collateral Agent:


Imperium Advisers, LLC
153 East 53rd Street, 29th Floor
New York, NY 10022
Attn: Maurice Hryshko, Esq.
Tel:  (212) 433-1360
Fax: (212) 433-1361
 
and if to any Secured Party, to such address for such party as shall appear on
the signature page of the Loan Agreement executed by such party, or as shall be
designated by such party in writing to the other parties hereto in accordance
with this Section 18.7. 
 
18.8 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with regard to the
subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. No (i)
amendment to this Agreement or (ii) waiver of any agreement or other obligation
of a Debtor under this Agreement may be made or given except pursuant to a
written instrument executed by the Debtors, the Collateral Agent and a Majority
in Interest of the Secured Parties. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.


[SIGNATURE PAGES FOLLOW]
 
-20-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Security Agreement to be duly executed on the day and year first above written. 
 

        MANARIS CORPORATION, AS DEBTOR  
   
   
    By:      

--------------------------------------------------------------------------------

John G. Fraser
Chief Executive Officer


 

        C-CHIP TECHNOLOGIES CORPORATION (NORTH AMERICA), AS DEBTOR  
   
   
    By:      

--------------------------------------------------------------------------------

Name: 

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------


 

        AVENSYS, INC., AS DEBTOR  
   
   
    By:      

--------------------------------------------------------------------------------

Name: 

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 
-21-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Security Agreement to be duly executed on the day and year first above written.
 

        IMPERIUM ADVISERS, LLC, AS COLLATERAL AGENT  
   
   
    By:      

--------------------------------------------------------------------------------

Maurice Hryshko, Esq.
General Counsel

 

        IMPERIUM MASTER FUND, LTD., AS SECURED PARTY  
   
   
    By:      

--------------------------------------------------------------------------------

Maurice Hryshko, Esq.
General Counsel

 
-22-

--------------------------------------------------------------------------------


 
DISCLOSURE SCHEDULES
TO THE
AMENDED AND RESTATED SECURITY AGREEMENT
Dated as of
September 21, 2007
By and Among
MANARIS CORPORATION and each of its Subsidiaries, and
Imperium Advisers, LLC, in its capacity as collateral agent,
for the benefit of the Holders of the 6% Original Issue Discount Senior Secured
Convertible
Notes and the Senior Secured Working Capital Notes
 
-23-

--------------------------------------------------------------------------------


 
INTRODUCTION


Reference is made to the Amended and Restated Security Agreement entered into
and dated as of September 21, 2007 (the “Agreement”), by and among Manaris
Corporation, a Nevada corporation (the “Company”), each Subsidiary of the
Company, and Imperium Advisers, LLC in its capacity as collateral agent, for the
benefit of the Holders of the 6% Original Issue Discount Senior Secured
Convertible Notes and the Senior Secured Working Capital Notes (the “Secured
Parties”). Capitalized terms used herein shall have the respective meanings
ascribed to such terms in the Agreement.


The Disclosure Schedules are qualified in their entirety by reference to
specific provisions in the Agreement, and are provided as part of, and
incorporated into, the Agreement. Except as and to the extent provided in the
Agreement, the Disclosure Schedules are not intended to constitute, and shall
not be construed as constituting, representations or warranties of the Company
or any of their respective Affiliates.


Headings have been inserted on the sections of the Disclosure Schedules for
convenience of reference only and shall not have the effect of amending or
changing the express description of the sections as set forth in the Agreement.
 
-24-

--------------------------------------------------------------------------------



SCHEDULE I


PLEDGED SECURITIES


Issuer
 
Shares/Interests Pledged
C-CHIP Corporation
 
One hundred percent (100%) of the issued and outstanding capital stock of such
entity
     
Avensys, Inc.
 
One hundred percent (100%) of the issued and outstanding capital stock of such
entity



-25-

--------------------------------------------------------------------------------



SCHEDULE II


DEBTOR INFORMATION


Name of the Debtor:
 
Manaris Corporation
Jurisdiction of Organization:
 
Nevada
     
Organizational Identification Number:
 
980471285
     
Trade names and other names used by the Debtor during the past five (5) years:
 
Keystone Mines Limited (June 26, 2000 - date of incorporation)
 
C-Chip Technologies Corporation (January 7, 2003)
 
Manaris Corporation (July 18, 2005)
     
Principal Place of Business:
 
Montreal, Quebec, Canada
     
Location of Collateral:
 
Montreal, Quebec, Canada
     
Name of the Debtor:
 
C-CHIP Corporation
     
Jurisdiction of Organization:
 
Incorporated under the laws of Canada.
     
Organizational Identification Number:
 
854816634
     
Trade names and other names used by the Debtor during the past five (5) years:
 
None
     
Principal Place of Business:
 
Montreal, Quebec, Canada
     
Location of Collateral:
 
Montreal, Quebec, Canada
     
Name of the Debtor:
 
Avensys Inc.
     
Jurisdiction of Organization:
 
Incorporated under the laws of the Province of Quebec
     
Organizational Identification Number:
         
Trade names and other names used by the Debtor during the past five (5) years:
 
None
     
Principal Place of Business:
 
Montreal, Quebec, Canada
     
Location of Collateral:
 
Montreal, Quebec, Canada

 
-26-

--------------------------------------------------------------------------------


ANNEX A


ASSUMPTION AGREEMENT, dated as of the __ day of ________, 20__, made by
__________________, a __________ corporation (the “Additional Debtor”), in favor
of the Collateral Agent and Secured Parties pursuant to the Security Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in the Security Agreement.


WITNESSETH:


WHEREAS, Manaris Corporation and its subsidiaries entered into an Amended and
Restated Security Agreement, dated as of September 21, 2007 (as further amended,
supplemented or otherwise modified from time to time, the “Security Agreement”)
in favor of the Collateral Agent and Secured Parties;


WHEREAS, the Security Agreement requires the Additional Debtor to become a party
to the Security Agreement; and


WHEREAS, the Additional Debtor has agreed to execute and deliver this Assumption
Agreement in order to become a party to the Security Agreement;


NOW, THEREFORE, IT IS AGREED:


1. Assumption. By executing and delivering this Assumption Agreement, the
Additional Debtor hereby becomes a party to the Security Agreement as a Debtor
thereunder with the same force and effect as if originally named therein as a
Debtor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Debtor thereunder. The Additional
Debtor hereby represents and warrants that each of the representations and
warranties contained in Section 4 of the Security Agreement is true and correct
on and as the date hereof as to such Additional Debtor (after giving effect to
this Assumption Agreement) as if made on and as of such date.


2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 

        [ADDITIONAL DEBTOR]  
   
   
    By:      

--------------------------------------------------------------------------------

Name: 

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 